      Case 1:18-cv-03698-LGS-GWG Document 512 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
TOWAKI KOMATSU,
                                                               :
                                                                   ORDER
                          Plaintiff,                          :
                                                                   18 Civ. 3698 (LGS) (GWG)
        -v.-                                                  :

THE CITY OF NEW YORK, et al.,                                 :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       Defendants have moved for dismissal of this case as a sanction pursuant to Fed. R. Civ.
P. 37(b), or, in the alternative, for dismissal under Fed. R. Civ. P. 41(b) for failure to prosecute.
See Letter from Andrew B. Spears, filed February 3, 2021 (Docket # 492); Letter from Andrew
B. Spears, filed February 4, 2021 (Docket # 496). The application is now fully briefed.

        Pending the disposition of a motion seeking dismissal, “a district court has considerable
discretion to stay discovery pursuant to Fed. R. Civ. P. 26(c).” Hong Leong Fin. Ltd.
(Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013) (citation and
quotation marks omitted). In considering whether to stay discovery, courts look to three factors:
the strength of the motion, the prejudice to plaintiff that would result, and the breadth of
discovery sought and the burden on the defendant of responding to it. See id. After reviewing
the motion papers, the Court finds that a balancing of these factors weighs in favor of a stay.
Defendants have presented “substantial arguments for dismissal” of plaintiff’s case. Id. (citing
Spencer Trask Software and Info. Servs., LLC v. RPost Intern. LTD., 206 F.R.D. 367, 368
(S.D.N.Y. 2002)). Any prejudice to plaintiff to forgo discovery while the motion is adjudicated
would be minimal. Finally, the burden on defendants in complying with the current discovery
deadline outweighs any potential prejudice. Accordingly, the Court orders that all discovery in
this action is stayed pending the determination of the defendants’ motion and all of the Court’s
scheduling deadlines are similarly stayed. If the case continues after the disposition of the
defendants’ motion, the parties shall, within 7 days, propose a new schedule.

        Defendants are directed to email a copy of this Order to plaintiff.
    Case 1:18-cv-03698-LGS-GWG Document 512 Filed 02/23/21 Page 2 of 2




Dated: February 23, 2021
       New York, New York

                                             SO ORDERED.




                                    2
